FILE COPY




                                  No. 07-15-00042-CR


Ex parte O.D. Van Duren                     §     From the County Court at Law No. 1
                                                  of Randall County
                                            §
                                                  March 3, 2015
                                            §
                                                  Opinion by Justice Hancock
                                            §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 3, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed for want of jurisdiction.

      It is further ordered that this decision be certified below for observance.

                                          oOo